Title: From Thomas Jefferson to Robert R. Livingston, 13 March 1783
From: Jefferson, Thomas
To: Livingston, Robert R.


        
          Sir
          Pha. Mar. 13. 1783.
        
        Supposing the dispatches received by the Washington may have enabled Congress to decide on the expediency of continuing or of countermanding my mission to Europe, I take the liberty of expressing to you the satisfaction it will give me to receive their ultimate will so soon as other business will permit them to advert to this subject.
        I have the honour to be with very great respect & esteem Sir Your most obedt. & most humble servt,
        
          Th: Jefferson
        
      